DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Applicant has improperly used the term "bayonet socket" throughout the application.  A bayonet connection is "a fitting for a light bulb, camera lens, or other appliance that is engaged by being pushed into a socket and then twisted to lock it in place."  Twisting is not found in this invention.
Appropriate correction is required.

Drawings
The drawings remain objected to under 37 CFR 1.84(h)(3) because section lines in drawings should refer to the view number of the sectional view where it is shown.  Figure 11 should have section line 12—12 and A—A should be removed.  Corresponding correction should also be made to the specification.  See also Figure 13. 
Figures 15-17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Also the Brief Description of the Drawings do not appear to match the Figures.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 remains objected to because of the following informalities:  
Claim 5 lines 4-5, recite “a top wall of the insulating plastic body.”  It is unclear what its relationship is with “a top wall of the insertion cavity” (claim 1) and whether these terms refer to the same or a different portion of the claimed invention.  Line 7 recites “a bottom wall of the insulating plastic body.”  It is unclear what its relationship is with “a bottom wall of the insertion cavity” (claim 1) and whether these terms refer to the same or a different portion of the claimed invention.  
Based on Applicant’s remarks on 9/6/2022, Applicant is required to amend the claims to accurately describe the claimed invention.  It appears that claim 5 should refer to --a top inner surface of the insertion cavity--. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 10,276,975).  
Regarding claim 1, Peng discloses a high-current high-frequency electrical connector plug applicable to network data transmission, comprising: a plug housing (15, Fig. 3) having a periphery around which are provided with: a left rounded part (left-top of 15, Fig. 3) formed by round corner transition of a bottom wall and a left side wall of the plug housing; a right rounded part (right-top of 15, Fig. 3) formed by round corner transition of a right side wall and a bottom wall of the plug housing; a left chamfered part (left-bottom of 15, Fig. 3) formed by chamfering of a left side wall and a top wall of the plug housing; and a right chamfered part (right-bottom of 15, Fig. 3) formed by chamfering of a right side wall and a top wall of the plug housing; and a bayonet socket (11), configured to be inserted and locked in the plug housing, and comprising: an insulating plastic body provided with an insertion cavity (111); an upper terminal block  (12) fixed to a top wall of the insertion cavity and extending out of the insertion cavity; and a lower terminal block (13) fixed to a bottom wall of the insertion cavity and extending out of the insertion cavity; the bayonet socket further comprising: a left hook member (143), fixed into the insulating plastic body, and comprising a left hook (1431) formed by extending rightwards from a right side wall of the left hook member; and a right hook member (right 143), fixed into the insulating plastic body, and comprising a right hook (right 1431) formed by extending leftwards from a left side wall of the right hook member; wherein the insulating plastic body further comprises: a left avoidance notch (not labeled, Fig. 7), formed on a left side wall of the insulating plastic body and configured to insert the left hook member: and a right avoidance notch (not labeled, Fig. 7), formed on a right side wall of the insulating plastic body and configured to insert the right hook member.  
Peng does not disclose the specific radius of the left and right rounded parts.  However, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to from the left and right rounded parts having a radius not greater than 0.25 mm, in order to meet the desired shape and fit the pertinent mating connector.  
Regarding claim 5, Peng discloses an upper limiting notch (opening at the rear top of 15, Fig. 3) and a lower limiting notch (space at the rear bottom of 15) are formed on the top wall and the bottom wall of the plug housing respectively: and an upper limiting protrusion (not labeled, on top-rear of 11, Fig. 3) matched with the upper limiting notch is formed on a top wall of the insulating plastic body, the upper limiting protrusion is formed by extending upwardly from the top wall of the insulating plastic body, a lower limiting protrusion (bottom-rear of 11, Fig. 3) matched with the lower limiting notch is formed on a bottom wall of the insulating plastic body, and the lower limiting protrusion is formed by extending downwardly from the bottom wall of the13Attorney Docket No. JIAQ-00100 insulating plastic body.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Zhou et al. (US 10,797,445).  
Regarding claim 2, Zhou teaches an insulating plastic body (11) comprising a left fool-proofing inwardly-extending part (at 125) and a right fool-proofing inwardly-extending part (at 126); and the left fool-proofing inwardly-extending part and the right fool-proofing inwardly-12Attorney Docket No. JIAQ-00100extending part are both formed by extending downwardly from the top wall of the insertion cavity (Fig. 3, as seen upside down).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use fool-proofing inwardly-extending parts, as taught by Zhou, in order provide a correct and stable connection with the mating connector. 

Response to Arguments
In response to applicant's argument that the avoidance notches aim to provide a certain free elastic activity, it is first noted that the features upon which applicant relies (i.e., free elastic activity) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, it is noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the avoidance notches of Peng do provide allow free elastic activity.  
In response to Applicant's arguments that Peng does not disclose the hooks and notches on the side walls, please note that Figures 7-9 show the hooks (143) and the notches receiving the hooks on the side walls of the housing.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the notches accommodating an entirety of the hook member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, free elastic activity is provided within a range of motion.  
In response to applicant's argument about the aims of Peng versus the aims of the present application, please note that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, please note that aims described are not mutually exclusive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833